Mr. Justice Smith delivered the opinion of the court. 2. Landlord and tenant, § 295*—when tenants estopped to object to appraisal. In a suit to enjoin the enforcement of an appraisal of school property under a lease, the conduct of the complainants in notifying the lessor of the assignment of the leases covering two lots, in occupying both lots jointly for their firm business, in paying rents for both lots in lump sums and in failing to notify the lessor of any transfers of the leases between themselves, operated as an equitable estoppel and prevented relief on the theory that the lots should have been appraised separately. 3. Landlord and tenant, § 295*—when bill• to enjoin appraisal will be dismissed. A bill seeking to enjoin an appraisal of school property under a lease, on the theory that' the two lots involved should be appraised separately, and that the joint appraisal was void, wherefore the rental for the ensuing ten years should under the lease, be the same as for the prior ten years, will be dismissed where it appears that the complainants made no such protest until after the appraisal and time for correction, and the lease provided that the lessees should be estopped from objecting to matters connected with the action of the appraisers unless objected to within thirty days. 4. Landlord and tenant, § 295*—when bill to enjoin appraisal fails to show offer to do equity. In a suit to enjoin an appraisal of school property under a lease, where the complainants contended that a joint appraisal of two lots was void, wherefore the rental under the lease should be the same for the ensuing ten years as for the prior ten years, but such complainants did not offer to pay rental in accordance with a reformed appraisal, there was no offer to do equity; and since the complainants did not show injury by the appraisal, the bill would be dismissed. 5. Landlord and tenant, § 294*—when action of appraisers binding. The action of appraisers in determining rental under a lease of school property is binding on the parties unless there is fraud or mistake.